Title: From Thomas Jefferson to George Jefferson, 5 November 1806
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                     
                            Washington Nov. 5. 06.
                        
                        I now inclose you 300. D. to cover the purchase of the coal and the balance of your last quarterly account.
                            we are in hopes of soon recieving the coal, as the season is calling for it. Mr. Taggert of Philadelphia some 2. or 3.
                            weeks ago forwarded some oils & paints to you, & Messrs. Jones & Howell are about this time forwarding a
                            parcel of iron: in addition to nail rod which they sent on early last month. all these articles are to be forwarded by
                            water as soon as the river admits of it, & always of preference by boats under mr Higginbotham’s orders. Accept
                            affectionate salutations
                        
                            Th: Jefferson
                     
                        
                    